IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 126 EM 2014
                              :
                Respondent    :
                              :
                              :
          v.                  :
                              :
                              :
JAMES D. MOORE,               :
                              :
                Petitioner    :


                                         ORDER


PER CURIAM
       AND NOW, this 1st day of October, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED.               Although counsel was

seemingly negligent, Petitioner is entitled to a counsel-filed Petition for Allowance of

Appeal. See Pa.R.Crim.P. 122. Counsel is DIRECTED to file the Petition for Allowance

of Appeal within 5 days of this order.